DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-14, 19, and 20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12 of prior U.S. Patent No. 11,235,730. This is a statutory double patenting rejection

Claim Objections
Claims 7, 13, 15, 17, and 20 are objected to because of the following informalities.  Examiner suggests the changes below:
“said the extruded airbag ramp” be changed to either --said extruded airbag ramp-- or --the extruded airbag ramp-- (claim 7, line 1);
a period be added to the end of claim 13;
“the first, second, or third materials are adapted” be changed to --the first, second, or third material is adapted-- (claim 15, line 6);
 “the first, second, or third materials are anti-tear materials” be changed to --the first, second, or third material is anti-tear material-- (claim 15, line 8);
“and another portion” be changed to --and the another portion-- (claim 17, lines 3-4);
“forms a channel” be changed to --form a channel-- (claim 20, line 5). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 18, the term “preferably” renders the claim indefinite because the boundaries of the claim are not discernable.  Description of examples and preferences is properly set forth in the specification rather than in a single claim.  A preferred embodiment may also be set forth in another independent or dependent claim. If stated in a single claim, examples and preferences lead to confusion over the intended scope of the claim.  Clarification and rewording are required.
In regards to claim 19, it is unclear what is intended with the phrase “operably to adjoin less stiff materials” (line 4).  Clarification and rewording are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 10, 11, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruedisueli et al. (US 9,004,525).
In regards to claims 1-7, 10, and 11, Ruedisueli et al. discloses an extruded airbag ramp (#200), comprising:
(claim 1) a plurality of materials, wherein at least one of the materials is a hard material for a structural portion (support portion #205) of the airbag ramp and at least one of another of the materials is a tear-resistant material providing at least one attachment portion (fastening portion #224 and/or deployment member #220) suitable to operably attach the airbag ramp to another predetermined part (has the ability to attach ramp #200 to support clip #120, roof rail #100, and inflatable curtain #14; column 4, line 56-column 5, line 60);
(claim 2) wherein the tear-resistant material (such as, material of fastening portion #224) is sewn to the part (can be sewn to inflatable curtain #14; column 6, lines 57-59);
(claim 3) wherein the part is a headliner (#300) for a vehicle (#12; while not directly connected, ramp #200 is operably attached to headliner #300; figures 3-5);
(claim 4) wherein the attachment portion (such as, fastening portion #224) includes at least one fastener (support clip #120, fastening means #152, stitching) attachable to the part (support clip #120 and fastening means #152 able to be attached to roof rail #100; support clip #120 and stitching of fastening portion #224 able to be attached to inflatable curtain #14);
(claim 5) wherein the at least one fastener is at least one clip (support clip #120, fastening means #152);
(claim 6) where the plurality of materials includes at least one third material (material of deployment member #220) that is tear-resistant (column 4, line 56-column 5, line 60);
(claim 7) wherein the extruded airbag ramp is a side curtain airbag ramp (#200) and is operably connected to the part, wherein the part is a headliner (#300) for a vehicle (#12; while not directly connected, ramp #200 is operably attached to headliner #300; figures 3-5);
(claim 10) wherein the structural portion (#205) provides predetermined amount of stiffness to eliminate an expanse of material required for strengthening substantially between the structural portion and attachment portion (fastening portion #224; has the ability to so perform, due to co-extruded construction; column 4, lines 56-65; column 5, line 61-column 6, line 41);
(claim 11) wherein the structural portion (#205) and attachment portion (#220, 224) together form a channel (#236; figures 6A, 6B; column 4, lines 10-18).
In regards to claims 15-18, Ruedisueli et al. discloses an extruded side curtain airbag ramp (#200), comprising:
(claim 15) at least one first material (material of support portion #205);
at least one second material (material of deployment member #220);
at least one third material (material of fastening portion #224);
wherein the first, second and third materials (materials of #205, 220, 224) are co-extruded (columns 4-8);
wherein the first, second or third materials (material of support portion #205) are adapted to provide stiffness to a structural portion (support portion #205) of the extruded airbag ramp (has the ability to so perform; column 4, line 56-column 5, line 60);
wherein the first, second or third materials (materials of deployment member #220, fastening portion #224) are anti-tear material adapted to provide at least one attachment portion (fastening portion #224) operably connected to a predetermined part (operably connected, at least indirectly, to many parts, including support clip #120, roof rail #100, and inflatable curtain #14; column 4, line 56-column 5, line 60);
(claim 16) wherein the at least one attachment portion (#224) is sewn to the predetermined part (can be sewn to inflatable curtain #14; column 6, lines 57-59);
(claim 17) wherein the structural portion (#205) is formed of a polypropylene material and the structural portion adjoins to another portion (#220, 224) of the airbag ramp (#200) that is thermoplastic olefin (column 4, line 66-column 5, line 15), the structural portion and another portion form a channel (#236) extending generally the length of the extruded side curtain airbag ramp (figures 6A, 6B; column 4, lines 10-18);
(claim 18) wherein the at least one attachment portion (fastening portion #224) is preferably connected to the predetermined part (support clip #120, roof rail #100, inflatable curtain #14) by sewing and/or at least one fastener extending through the attachment portion to the predetermined part (fastening portion #224 sewn to inflatable curtain #14; fastening means #152 extending through support clip #120 to roof rail #100; retention members extending through aperture #242; column 6, lines 42-62).
In regards to claim 19, Ruedisueli et al. discloses an extruded airbag ramp (#200) for a vehicle (#12), comprising:
a plurality of materials (materials of #205, 220, 224) that are co-extruded (columns 4-8), wherein at least one of the materials (material of support portion #205) has predetermined stiffness adapted for a structural portion (support portion #205) of the airbag ramp (#200) operably to adjoin less stiff materials (such as, materials of #220, 224), and at least one of another of the materials (material of fastening portion #224) is a tear-resistant material providing a plurality of attachment portions (portions of fastening portion #224) suitable to operably attach the extruded airbag ramp to another predetermined part (support clip #120, roof rail #100, inflatable curtain #14; column 4, line 56-column 5, line 60) of the vehicle (#12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruedisueli et al. (US 9,004,525).  Ruedisueli et al. discloses the structural portion (support portion #205) being made of a stiffer material than the tear-resistant material (flexible materials of deployment member #220 and fastening portion #224, such as thermoplastic olefinic elastomer; column 4, line 56-column 5, line 60), but does not specifically disclose durometer values of the materials, thermoplastic vulcanizate, or the attachment portion bounded by polypropylene material.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airbag ramp of Ruedisueli et al. to include the claimed materials since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Conclusion
This is a continuation of applicant's earlier Application No. 16/696,332.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614